Citation Nr: 0931037	
Decision Date: 08/19/09    Archive Date: 08/27/09	

DOCKET NO.  07-11 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as the residual of exposure to Agent 
Orange. 

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, 
claimed as secondary to Type II diabetes mellitus. 

3.  Entitlement to service connection for myxoid liposarcoma, 
claimed as the residual of exposure to Agent Orange. 

4.  Entitlement to service connection for muscle/nerve damage 
and scarring, claimed as the residual of surgery for myxoid 
liposarcoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to June 
1952, with service in the Republic of Korea from January to 
May 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  Type II diabetes mellitus is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service, including exposure to 
Agent Orange.

2.  Peripheral neuropathy of the bilateral upper and lower 
extremities is not shown to have been present in service, or 
at any time thereafter.

3.  Myxoid liposarcoma is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service, including exposure to Agent Orange.

4.  Muscle/nerve damage and scarring is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of any incident or incidents of the Veteran's 
period of active military service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Peripheral neuropathy of the bilateral upper and lower 
extremities was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  Myxoid liposarcoma was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§  1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.303, 
3.307, 3.309 (2008).

4.  Muscle/nerve damage and scarring was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as VA treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to those claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000). 

The Veteran in this case seeks service connection for Type II 
diabetes mellitus, as well as for peripheral neuropathy of 
the bilateral upper and lower extremities, myxoid 
liposarcoma, and muscle/nerve damage and scarring.  In 
pertinent part, it is contended that the Veteran's Type II 
diabetes mellitus and myxoid liposarcoma are the result of 
exposure to Agent Orange during the Veteran's period of 
service in the Republic of Korea.  It is further contended 
that the Veteran's peripheral neuropathy of the bilateral 
upper and lower extremities is in some way causally related 
to his Type II diabetes mellitus.  Finally, it is argued that 
the Veteran's current muscle/nerve damage and scarring are 
the result of surgery for the aforementioned myxoid 
liposarcoma.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be established 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish service connection for a claimed 
disability, there must be competent evidence of (1) a current 
disability; (2) the incurrence or aggravation of a disease or 
injury during service; and (3) of a nexus between the claimed 
inservice disease or injury and the current disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and diabetes mellitus, 
myxoid liposarcoma (a malignant tumor), or an organic disease 
of the nervous system, such as peripheral neuropathy, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, where a Veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, the following diseases shall be service 
connected, even though there is no record of such disease 
during service:  chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (i.e., cancers of 
the lung, bronchus, larynx, or trachea), chronic lymphocytic 
leukemia, or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2008).  These diseases shall become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  For the 
purposes of this section, the term "herbicide agent" means a 
chemical or an herbicide used in support of the United States 
and Allied Military Operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2008).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2008).

After considering all information and lay or medical evidence 
of record in a case with respect to benefits under laws 
administered by the Secretary, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In the present case, a review of the record would appear to 
indicate that, during the period from January to May 1952, 
the Veteran served in the Republic of Korea.  However, at no 
time did he serve in the Republic of Vietnam.  Accordingly, 
pursuant to applicable law and regulation, he may not be 
presumed to have been exposed to herbicide agents, including 
Agent Orange, based on service in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307 (2008).  The Veteran's 
service treatment records are unavailable, in that such 
records were apparently destroyed in the fire at the National 
Personnel Records Center in 1973.  Significantly, in a 
Memorandum for the Record dated in September 2006, it was 
noted that, notwithstanding exhaustive efforts on the part of 
the RO, the Veteran's service treatment records were 
unavailable for review.  

In point of fact, the earliest clinical indication of the 
presence of any of the disabilities at issue is revealed by 
VA surgical records dated in August 2005, more than 53 years 
following the Veteran's discharge from service, at which time 
he underwent the surgical resection of a left retroperitoneal 
sarcoma, ultimately determined to be a myxoid liposarcoma.  
Diabetes mellitus was similarly first noted no earlier than 
October 2005, once again, more than 53 years following the 
Veteran's final discharge from service.  In his 2006 claim 
for benefits, he stated that diabetes mellitus was found 
1974, still approximately 22 years after service.  
Significantly, to date, there exists no evidence that the 
Veteran has in the past or currently suffers from peripheral 
neuropathy of either his upper or lower extremities.  
Moreover, while it would appear that, based on the evidence 
of record, the Veteran may have suffered some muscle/nerve 
damage and/or scarring as a result of the aforementioned 
surgery for myxoid liposarcoma, there is no evidence that 
such muscle/nerve damage and/or scarring is in any way 
related to the Veteran's period of active military service.  
Nor is there any evidence that the myxoid liposarcoma which 
necessitated that surgery had its origin during the Veteran's 
period of active service.

The Veteran argues that his current Type II diabetes mellitus 
and myxoid liposarcoma are in some way the result of exposure 
to Agent Orange in the Demilitarized Zone in the Republic of 
Korea.  However, there currently exists no evidence that, 
during the Veteran's service in the Republic of Korea from 
January to May 1952, he was, in fact, exposed to Agent 
Orange, or, for that matter, any other herbicide.  See M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, subpart 10 
(2009).  Significantly, while both of those disabilities are 
potentially subject to a grant of service connection on a 
presumptive basis based on exposure to Agent Orange, the 
Department of Defense has identified the use of herbicides 
along the Korean DMZ only during the time frame of April 1968 
to July 1969, and since the Veteran did not serve during that 
time, he cannot avail himself of the presumption of exposure 
to Agent Orange or herbicides to support his claim.  
Moreover, inasmuch as service connection is not currently in 
effect for myxoid liposarcoma, any consideration of service 
connection on a secondary basis for muscle/nerve damage and 
scarring resulting from surgery for that disability is 
rendered moot.

The Veteran's appellate assertions are acknowledged.  
However, those statements, which etiologically relate his 
diseases to service or events of service, are of no probative 
value.  The Veteran is a layperson.  While as a layperson, he 
is competent to report observable symptoms, he is not 
competent to medically relate the disabilities at issue to 
service, including exposure to Agent Orange.  Such an opinion 
for these complex diseases requires medical expertise.  In 
this case, there is no medical evidence or opinion even 
tending to relate the claimed disabilities to service.

Under the circumstances, the Board is unable to reasonably 
associate the Veteran's diabetes mellitus, myxoid 
liposarcoma, muscle/nerve damage and scarring, or claimed 
peripheral neuropathy of the bilateral upper and lower 
extremities with any incident or incidents of his period of 
active military service, including exposure to Agent Orange.  
In point of fact, the evidence of record preponderates 
against the Veteran's claims, and is, therefore, not in 
equipoise.  Service connection for the disabilities at issue 
must therefore be denied.

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt doctrine, in cases such as this, where service 
treatment records are presumed destroyed or are otherwise 
unavailable through no fault of the Veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In the case at hand, 
however, there simply exists no persuasive evidence that any 
of the disabilities at issue had their origin during, or are 
in any way the result of, the Veteran's period of active 
military service.  Accordingly, as noted above, service 
connection must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate his claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May 2006.  In that letter, VA informed the Veteran that, in 
order to substantiate his claims for service connection, the 
evidence needed to show a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was  nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claims.  Moreover, neither the Veteran nor his representative 
has raised allegations of prejudice resulting from error on 
the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Godwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained all 
available VA treatment records.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79, 81 - 85 (2006).  However, here, there is no evidence 
establishing that exposure to an herbicide agent occurred in 
service, nor is there medical evidence even suggesting a 
nexus between the current disabilities and service or any 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  See 
McLendon.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for Type II diabetes mellitus, claimed as 
the residual of exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy of the bilateral 
upper and lower extremities, claimed as secondary to Type II 
diabetes mellitus, is denied.

Service connection for myxoid liposarcoma, claimed as the 
residual of exposure to Agent Orange, is denied.

Service connection for muscle/nerve damage and scarring, 
claimed as a residual of surgery for myxoid liposarcoma, is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


